



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rajavadivel, 2019 ONCA 595

DATE: 20190710

DOCKET: C66664

Rouleau, Tulloch and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dhushen Ryan Rajavadivel

Appellant

Margaret Bojanowska, for the appellant

Michael Fawcett, for the respondent

Heard: July 9, 2019

On appeal from the conviction and the sentence imposed on
    February 22, 2019 by Justice R. Kelly of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown has been in communication with the appellant. He advises the
    Crown that he wishes to abandon his appeal. He is out of custody and has not
    appeared today.

[2]

As a result the appeal is dismissed as abandoned.


